Case 4:17-cr-00514 Document 183-1 Filed on 12/11/20 in TXSD Page 1 of 14




 Ex. #1 English Translation
    Case 4:17-cr-00514 Document 183-1 Filed on 12/11/20 in TXSD Page 2 of 14



N. 87/19 Reg. Extrad.


                                          ITALIAN REPUBLIC



                                                                                                  [stamp]
                                                                                              VERIFIED
                                         [seal of the Italian Republic]                Milan, this day 07/29/19
                                                                                                 The Attorney General

                             THE COURT OF APPEALS OF MILAN
                                   _____________________

                                        WEEKDAY SECTION


Comprised of the following Magistrates:

Francesca Vitale                                                          Rapporteur
Elena Minici                                                              Judge
Maria Greca Zoncu                                                         Judge

deliberating in council chambers on the early release request submitted by the defense lawyer of
RAFOI BLEULER Daisy Teresa born in the Fiji Islands on 07/11/1967 currently detained at the
correctional facility of COMO


in the context of the extradition procedure proposed by the United States District Court of Texas, with arrest
warrant N. H-17-5145 issued on 04/26/2019 for the offenses of bribery and money laundering


                                                Given that

the individual above was arrested on 07/12/2019 under the arrest warrant N. H-17-5145 issued on
04/26/2019 for the offenses of bribery and money laundering requesting that RAFOI be delivered
based on a restrictive measure of the Judicial authority mentioned above;
the arrest was validated on 07/13/2019 by the President of Section V, who enforced the preliminary
detention.

On 07/16/2019 the extraditable individual above was questioned. She stated that she resided in Switzerland,
was married with no children, and had assets, that she worked in asset management, had no criminal records
nor pending procedures in Italy or elsewhere and did not consent to the extradition.




                                                       1
    Case 4:17-cr-00514 Document 183-1 Filed on 12/11/20 in TXSD Page 3 of 14




On 07/17/2019 – received on 07/19/2019 – the Ministry of Justice sent a note to the Court of Appeals
asking, “under Art. 716, Section 4 c.c.p in order to ensure the delivery to the United States of America,
the preventive detention measure should be maintained” while waiting to receive through diplomatic
channels within 45 days from the provisional arrest a formal extradition request and attached
documentation.

On 07/16/2019 RAFOI BLEULER Daisy Teresa’s defense lawyer submitted a request for the
revocation or substitution of the preventive detention. In order to deliberate on the request, the
President of the V section scheduled the hearing in the council chambers before the weekday section
for 07/26/2019.

In view of the hearing, the Attorney General, being asked her opinion, objected to the acceptance of
the request.
During the hearing in chambers, RAFOI, in the presence of an interpreter, made statements about her
family, the asset management company she owned together with her husband, the transparency and the
anti-money laundering regulations she followed for managing foreign clients’ assets, the cooperation
of the Swiss authorities with the US judicial body who had asked for information since 2014. The AG
recalled the conclusions already expressed by her office, and the defense lawyer insisted in his request
filing minutes of the hearing.

With the request above, the defense lawyer asked primarily the revocation of the measure for the
following reasons:
    − General and incomplete description of the fact referring to Rafoi as a member of a “conspiracy
       to commit bribery” without indicating the specific conspiracy behaviors or concretely
       describing any bribery action;
    − No specification of the fact since in the description of the facts listed in the request for
       provisional arrest there is no reference to money laundering acts, which are only mentioned;
    − Missing motivated request for provisional arrest by the Department of Justice under Art. 12 of
       the extradition treaty between Italy and the United States and Art. 715 section 1 c.c.p. and no
       sign of the forwarding and reception by the Italian Minister of Justice of the request for
       provisional arrest.
       The violation of that procedure would cause the revocation of the provisional arrest;
    − It is also assumed that there is no indication, as required by Art. 12 of the treaty, of the available
       evidence, with again the consequence of the arrest revocation.

On this regard, the defense lawyer claimed:
   − The absence of proofs or evidence regarding the facts charged, and already offered
        explanations regarding the activities of his client, their legitimacy and legality also based on
        the controls the asset management company – Eagle – of which she is a partner, applies to its
        clients and to itself.
   − Lack of jurisdiction of the United States, since all the alleged illegal activities were carried out
        in Switzerland, where Eagle was headquartered and where all activities regarding the
        management of the clients’ portfolios and the investments were performed.
   − No flight risk, which would justify the precautionary measure revocation. It is in fact assumed
        that the lack of ties with the Italian territory in itself is not a concrete flight risk, in consideration
        of the context of the arrest, that is while the woman was on vacation at a known hotel on the
        Lake Como. The woman also provided her IDs and paid with traceable methods and also
        cooperated with the Swiss and US authorities, and at the end with the Italian authorities.


                                                        2
   Case 4:17-cr-00514 Document 183-1 Filed on 12/11/20 in TXSD Page 4 of 14




Alternatively, the defense lawyer requests the substitution of the preventive detention with house arrest
at an apartment rented for this purpose, of which he provides the address with the minutes of
the hearing.
That having been said, the Court states:

The Court cannot deliberate herein on issues regarding the merit of the trial against Rafoi.
Here the Court is called, under Art. 708 c.c.p. only to decide on the revocation or change of the
precautionary measure enforced; the conditions for the extradition of the person wanted for delivery
must be evaluated elsewhere. That evaluation requires the necessary knowledge of the extradition
request and the attached documentation which have to be sent through diplomatic channels within
45 days from the provisional arrest, as established in Art. X of the extradition treaty between Italy and
the United States.

Similar considerations are applicable to the presumed lack of jurisdiction of the requesting judicial
authority. This issue could possibly be submitted as a complaint only to the Attorney General – Court
of Texas, and in no case could be decided by the Italian authorities which have no jurisdiction on this
issue, but only on the international cooperation under mutual legal assistance treaties.
That cooperation does not include the evaluation of the procedural regulations of the proceeding
Country, except as established under the law (see our procedural code Arts. 698 and 705 c.c.p.) or
international conventions (see the provisions regarding the statute of limitation for offenses and
punishments, the type of enforceable punishments, the defense guarantees and human rights
protection).

Therefore the reasons supporting the request for a change of the precautionary measure at item 2
are rejected.

Regarding the non-compliance with the formal requirements of the request for preventive arrest, since
it seems this is what the defense lawyer is claiming at item 1., we should note that issues on regularity
of the extradition administrative procedure, including the arrest phase initiated by the Attorney General
and the provisional enforcement of a precautionary measure, for lack of formal requirements can and
will be discussed at the hearing scheduled under Art. 704 c.c.p.

In any case, had the Court of Appeals deemed the arrest illegal for lack of the requirements under Art. 715
Section 2 c.c.p, the Court would have ordered under Art. 716 Section 3 c.c.p. the release of the detained
individual and would not have validated the arrest.
Since the arrest validation cannot be appealed, the arrest must be deemed legal since that is how the
Court decided when the extraditable person was made available to the Court.

Any complaint regarding the regularity of the arrest or its validation cannot therefore be accepted.

During the discussion, the defense lawyer objected that there was no questioning as required under Art. 717
Section 2, c.c.p.




                                                    3
    Case 4:17-cr-00514 Document 183-1 Filed on 12/11/20 in TXSD Page 5 of 14




This complaint is surprising, since the records show the identification report and the consent to the
extradition which in the header mentions the provision of Art. 717 c.c.p. and was drafted in the presence
of the defense lawyer at the hearing scheduled for this purpose under the law. It is obvious that the
term “questioning” only means the collection of personal information prodromal to the extradition
since it is intended for obtaining the consent to the extradition and certainly not for the defense against
the charge, which could not be performed without the documentation to be sent within 45 days, and,
specifically the associated evidence.

If, on the other hand, the defense complaints are intended as an objection to the legitimacy of the
preventive detention, we just need to remember that, based on precedents, for the provisional
enforcement of precautionary measures by the President of the Court of Appeals, the addition in the
searches bulletin of the request for provisional arrest or the circulation of the searches for the
provisional arrest by the foreign Country, with the indication of the measure for the restriction of
personal freedom – in this case resulting from the first note of the Ministry of Interior 07/11/2019 –,
are sufficient for the integration of the condition required under Art. 715 c.c.p. Section 1 Lett. a) (See
Cass. Section 6 n. 35048/2005 and n. 46222/2009).

This answers to the complaint, both for the missing or insufficient description of the facts, as well as
the omission of the specification of the offense, since it is precisely “a provisional enforcement of
precautionary measures” which would be revoked if the extradition request and related attachments
are not sent within the time limits.

Regarding the alleged absence of a request by the Department of Justice for the enforcement of the
provisional measure (item 1.3 of the instance), it is sufficient to remark that the request is included in the
note of the Ministry of Interior, to which this authority reports in its branch of the “Service for
international cooperation”, on 07/11/2019 which requests the police office to evaluate “the existence of
the conditions and opportunity to proceed under Art. 716 relative to Art. 715 of the c.c.p.” notifying
the involved parties. It is therefore evident that the Ministry expressed a kind of early consent to the
urgent arrest and implicitly requested – in case the conditions existed – the enforcement of the
precautionary measure.

But a more thorough review of the laws shows how that motivated request by the Department is not
even necessary following an urgent arrest by the judicial police, but it is necessary if the measure is
intended for an individual for which the extradition request was not received, even without an
“urgent arrest”.

It is not a coincidence that the measure under Art. 715 c.c.p. regarding the provisional enforcement of
coercive measures precedes the measure under Art. 716 c.c.p. Section 3 which, after the validation, “if
the conditions exist” gives independently to the Court the power to “enforce a coercive measure”,
this power does not derive from the Minister’s request but from the urgent arrest.
The conditions are not represented by the existence of the requirements under Art. 715 Section 1, but
those of the second section, including, as relevant in this case, the flight risk, the other requirements
being fulfilled (see Cass. Section n. 6 above).




                                                      4
   Case 4:17-cr-00514 Document 183-1 Filed on 12/11/20 in TXSD Page 6 of 14




Also the arguments developed with the hearing minutes regarding the missing proofs, required under
Art. 12 of the Treaty, or the statute of limitations for the offense (which is in any case based on
speculations regarding the starting date of the US criminal prosecution) are related to a phase subsequent
to the phase discussed here, since those are conditions and requirements of the extradition request under
Art. 700 c.c.p. to be evaluated at the hearing under Art. 704 Section 1 and once the documentation
is received.

The only plea which could be examined is, therefore, the existence of the flight risk.

We can certainly agree with the defense argument that Rafoi does not have a criminal record, that she was
arrested in Italy while she was visiting as a tourist, and explanations were asked to and received from the
Swiss anti-money laundering body and the Swiss authorities knew the US judicial authorities’ interest.
However, we must consider that:
The delivery of Rafoi has been asked by a foreign authority for facts which, if proven, are very serious,
so much so that the international press reported them;
That the defense allegations – although mostly in a foreign language and therefore not usable for the
decision – are not adequate to elide any possibility of a negative judgment regarding the conditions for
extradition – ordered, as known, by the Minister and not by this Attorney General who only has the
responsibility for evaluating the jurisdiction guarantees under Art. 701 c.c.p.;
That, therefore, waiting for the extradition request, it is necessary to guarantee the presence in the
territory of the State of the extraditable person, who could almost certainly leave, even just to go back
to her own country, which has extradition rules for its citizens different from the rules established in
the treaty between Italy and the United States;
That the compliance with the international cooperation requirements would be nullified by the release
of the detained and the consequent return to her home country, especially considering her strong desire
not to be extradited to the United States;
That certainly she is not a flight risk in the strict sense of the intention to stealthily escape the
extradition measure, but the obstacle to a judgment in that sense would be more easily created just by
going back to her country of residence where, while it is true that the woman could be traced, that
would not be under the current arrest but a new procedure replicating the current procedure which
yielded the result desired by the requesting A.G.;
That, however, in order to protect the requirements above it is sufficient to enforce the measure of
prohibition to leave the country, to be applied through administrative measures adequate to prevent her
from crossing the national borders.


                                             THEREFORE

    The Court of Appeals of Milan,

    substitutes the preventive custody measure against RAFOI BLEULER Daisy Teresa with the
prohibition to leave the country. Orders the immediate release of RAFOI BLEULER Daisy Teresa,
unless detained for other reasons.




                                                    5
   Case 4:17-cr-00514 Document 183-1 Filed on 12/11/20 in TXSD Page 7 of 14




Refers the execution to the Como police.

To be notified. The translation at the time of the release by the prison staff has been arranged.
Milan, 07/26/2019 time 12:55 p.m.

THE JUDGES                                                      THE PRESIDENT




                           COURT OF APPEALS OF MILAN
                               CRIMINAL SECTION
                                  Filed at the Clerk’s Office

                                   This day JULY 26/2019

                                           [illegible]
                                            [signed]




                                                    6
Case 4:17-cr-00514 Document 183-1 Filed on 12/11/20 in TXSD Page 8 of 14




                Ex. #1 Original
Case 4:17-cr-00514 Document 183-1 Filed on 12/11/20 in TXSD Page 9 of 14
Case 4:17-cr-00514 Document 183-1 Filed on 12/11/20 in TXSD Page 10 of 14
Case 4:17-cr-00514 Document 183-1 Filed on 12/11/20 in TXSD Page 11 of 14
Case 4:17-cr-00514 Document 183-1 Filed on 12/11/20 in TXSD Page 12 of 14
Case 4:17-cr-00514 Document 183-1 Filed on 12/11/20 in TXSD Page 13 of 14
Case 4:17-cr-00514 Document 183-1 Filed on 12/11/20 in TXSD Page 14 of 14
